KERN, Justice (concurring).
*188[¶23.] I write only to note the inevitable question looming on the horizon: what steps may be taken when a person refuses to submit to a search warrant authorizing collection of a urine sample? May law enforcement forcibly restrain and catheterize the suspect when the warrant does not specify the method of urine collection? Indeed, search warrants need not "include a specification of the precise manner in which they are to be executed." Dalia v. United States , 441 U.S. 238, 257, 99 S.Ct. 1682, 1693, 60 L.Ed. 2d 177 (1979). Rather, "it is generally left to the discretion of the executing officers to determine the details of how best to proceed with the performance of a search authorized by a warrant-subject of course to the general Fourth Amendment protection against 'unreasonable searches and seizures.' " Id.
[¶24.] Catheterization is an invasive medical procedure. It involves insertion of a tube through the suspect's urethra and into the bladder to obtain a urine sample. Such a highly intrusive act raises the question if and when it is a reasonable method of urine collection. Within the context of 42 U.S.C. § 1983 litigation, courts have been grappling with issues raised by the use of involuntary catheterization by law enforcement in South Dakota and elsewhere. See, e.g. , Riis v. Does One Through Twenty , No. 3:17-CV-03017-RAL, 2017 WL 5197405, at *5 (D. S.D. Nov. 9, 2017) ; Clark v. Djukic , No. 2:14 CV 160, 2017 WL 4278039, at *6 (N.D. Ind. Sept. 25, 2017) ; Pillow v. City of Appleton , No. 14-C-1298, 2017 WL 2389625, at *3 (E.D. Wis. June 1, 2017). Courts should bear in mind that they may disallow search methods when issuing a warrant, and a search authorized by a warrant must nonetheless be reasonable in execution. Dalia , 441 U.S. at 257, 99 S.Ct. at 1693. However, because this case presents neither facts specific to nor briefing on this constitutional issue, the question is not before us for review. See Miller v. Idaho State Patrol , 150 Idaho 856, 252 P.3d 1274, 1283 (2011).